NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER




                                            Electronically Filed
                                            Intermediate Court of Appeals
                                            CAAP-XX-XXXXXXX
                                            06-DEC-2021
                                            08:50 AM
                                            Dkt. 18 OAWST
                        NO. CAAP-XX-XXXXXXX


                IN THE INTERMEDIATE COURT OF APPEALS

                      OF THE STATE OF HAWAI#I

              WILMINGTON TRUST, NATIONAL ASSOCIATION,
  NOT IN ITS INDIVIDUAL CAPACITY, BUT SOLELY IN ITS CAPACITY AS
       TRUSTEE OF MFRA TRUST 2014-2, Plaintiff-Appellee, v.
     BEVERLY CAROL HARTON; and DOES 1 through 20, inclusive,
                        Defendants-Appellees


         APPEAL FROM THE CIRCUIT COURT OF THE FIRST CIRCUIT
                      (CIVIL NO. 1CC121000860)

             ORDER APPROVING STIPULATION FOR DISMISSAL
  (By:   Leonard, Presiding Judge, Wadsworth and Nakasone, JJ.)
           Upon consideration of the Stipulation for Dismissal
with Prejudice, filed November 4, 2021, by Plaintiff-Appellee
Wilmington Trust, National Association, the papers in support,
and the record, it appears that (1) the parties stipulate to
dismiss the appeal with prejudice, under Hawai#i Rules of
Appellate Procedure (HRAP) Rule 42(b); (2) the stipulation is
dated and signed by counsel for all parties appearing in the
appeal; and (3) because the appeal has not been docketed,
dismissal is authorized by HRAP Rule 42(a).
           Therefore, IT IS HEREBY ORDERED that the stipulation is
approved and the appeal is dismissed with prejudice.
           DATED: Honolulu, Hawai#i, December 6, 2021.

                                    /s/ Katherine G. Leonard
                                    Presiding Judge

                                    /s/ Clyde J. Wadsworth
                                    Associate Judge

                                    /s/ Karen T. Nakasone
                                    Associate Judge